Allowable Subject Matter
Claims 1-4, 6-15, and 17-21 are allowable because the features associated with “wherein the third distribution laver includes a third key frame at a third point in time between the first point in time and the second point in time and includes a third set of delta frames fewer than the first set of delta frames,” overcome the prior art of record.  For instance, references such as Yu et al. (US 2007/0162611), Pio (US 2019/0200048), and Chang et al. (US 2017/0238055) teach providing varying-length segments that may accompany key frames.  Further, Mutton (US 2016/0337675) teaches providing pseudo chunks that may be larger or smaller than a GoP such that the system may create pseudo-chunks that extend past a current GoP, and Mavlankar et al. (US 2018/0359499) teaches the use of key frames associated with a first stream that may be offset from key frames associated with a second stream.  However, the prior art of record does not teach the cited features.
Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER GEE/
Primary Examiner, Art Unit 2425